Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT

                                    No. 04-13-00159-CV

                   IN THE INTEREST OF N.A.L. and N.R.L., Children

               From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 29248
                      Honorable Sergio J. Gonzalez, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      It is ORDERED that no costs be assessed against appellant R.R.J. because she is indigent.

      SIGNED August 21, 2013.


                                                  _____________________________
                                                  Marialyn Barnard, Justice